Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-25-2008

Wells v. DA Philadelphia Cty
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4310




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Wells v. DA Philadelphia Cty" (2008). 2008 Decisions. Paper 1527.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1527


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-128                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-4310
                                      ___________

                                   RODNEY WELLS,

                                            Appellant

                                             v.

          DISTRICT ATTORNEY'S OFFICE OF PHILA. COUNTY;
    RODNEY E. KING, ASST. DISTRICT ATTY. OF PHILADELPHIA COUNTY
                 ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 07-cv-00743)
                      District Judge: Honorable Anita B. Brody
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 14, 2008

               Before: AMBRO, FUENTES and JORDAN, Circuit Judges

                           (Opinion filed: February 25, 2008)
                                       _________

                                        OPINION
                                       _________

PER CURIAM

      Rodney Wells, representing himself, filed a lawsuit against the District Attorney’s

Office of Philadelphia County, the District Attorney (“DA”), and an Assistant District
Attorney (“ADA”). In his complaint, he described earlier lawsuits that he had filed in the

District Court against the DA and ADA. He listed the documents (related to his 1985

state conviction) that he sought in those cases. Wells also cited cases to argue that he was

not seeking relief that was barred by the doctrine of Heck v. Humphrey, 512 U.S. 477

(1994).

       Based on the facts and law he set forth, he summarized that Defendants had

deprived him of exculpatory evidence, due process, equal protection of the laws, and

meaningful access to the courts. Wells cited 42 U.S.C. § 1983, and the First, Fifth, Sixth,

Eighth, and Fourteenth Amendments to the United States Constitution. For relief, he

asked for the documents he had listed, “or in the alternative for [the District Court] to

conduct an independent review of any and all documents and make a determination what

the plaintiff is entitled.” He also made a broader request for “such other relief as it may

appear plaintiff is entitled.”

       The District Court dismissed Wells’s complaint under 28 U.S.C.

§ 1915(e)(2)(B)(i)-(ii) for lack of “case or controversy,” noting that Wells had not cited

any violation of law that would entitle him to relief. The District Court also summarized

the decisions in his earlier cases. Wells appeals.

       We will summarily affirm the District Court because no substantial issue is

presented on appeal. See L.A.R. 27.4; I.O.P. 10.6. Wells purported to proceed under 42

U.S.C. § 1983, but he largely did not allege how Defendants had violated his rights under



                                              2
the United States Constitution or other federal law. To the extent that he specified a

violation – the alleged deprivation of exculpatory evidence – he faces a Catch 22. To

succeed on such a claim under § 1983, he would have to show that Defendants deprived

him of material, exculpatory evidence. See Brady v. Maryland, 373 U.S. 83 (1963).

However, if he made such a showing, it would imply the invalidity of his conviction and

bar him from relief. See Heck v. Humphrey, 512 U.S. 477, 487 (1994). Accordingly, the

District Court properly dismissed Wells’s complaint for failure to state a claim.

       Of course, unless amendment would be futile, a district court must give a plaintiff

the opportunity to amend a complaint that fails to state a claim. See Shane v. Fauver, 213

F.3d 113, 115-17 (3d Cir. 2000). The District Court did not explicitly consider whether

amendment would be futile in this case. However, given that the complaint was Wells’s

third attempt to obtain relief from the DA and ADA, and an amendment to cure his

pleading is not apparent, we conclude that the District Court did not abuse its discretion in

failing to give Wells an opportunity to amend his complaint.1

       For these reasons, we will affirm the District Court’s judgment.




   1
   As Wells acknowledges, he is aware that state post-conviction remedies and federal
habeas proceedings provide potential avenues to challenge his conviction.

                                             3